Citation Nr: 0507738	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected seborrheic dermatitis with blepharitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran retired from active duty with the United States 
Army in August 1985 after over 21 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

Procedural History

The veteran filed his initial claim for service connection 
for a skin condition in September 1985.  In a February 1986 
rating decision, the RO granted service connection for 
seborrheic dermatitis at 10 percent disabling.

The veteran filed a claim for an increased rating for 
service-connected seborrheic dermatitis in January 2001.  At 
this time, he also claimed entitlement to service connection 
for blepharitis as secondary to service-connected seborrheic 
dermatitis.  In July 2001 rating decision, the RO continued 
the veteran's service-connected seborrheic dermatitis, to 
include blepharitis, at 10 percent disabling.  The veteran 
perfected the appeal of this rating with the timely 
submission of his substantive appeal (VA Form 9) in April 
2002.

This claim was previously before the Board in September 2003.  
At that time, the claim was remanded for additional 
development and to obtain a more detailed VA examination.  
After this was accomplished, the RO issued a rating decision 
in October 2004 that increased the veteran's service-
connected disability rating to 30 percent disabling.  The 
veteran has expressed continued disagreement with the 
assigned rating.  See also AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded]. 

Matter not on appeal

In a June 2002 statement, the veteran indicated that his eyes 
were progressively getting worse, and he felt it was "due to 
the disabilities I have."  The veteran's intent is unclear.  
To the extent that he is referring to service-connected 
blepharitis, this will be addressed in the Board's decision, 
below.  However, the veteran is also service connected for 
diabetes mellitus with cataracts.  The veteran thus may be 
attempting to raise an increased rating claim as to his 
service-connected type II diabetes mellitus.  The veteran is 
advised to clarify his request and then to contact the RO.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's seborrheic dermatitis with blepharitis is 
objectively manifested by erythema and scaling of the face, 
eyelids, scalp, neck, anterior and posterior chest and 
intertriginous areas involving 30 percent of the veteran's 
cutaneous surface, with 10 percent being exposed areas.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's seborrheic dermatitis 
with blepharitis so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for seborrheic dermatitis with blepharitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior and subsequent 
to August 30, 2002).

2.  The criteria for referral for consideration of an 
increased disability rating for seborrheic dermatitis with 
blepharitis on an extra-schedular basis have not been met.  
38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for service-connected seborrheic dermatitis with 
blepharitis.  Specifically, he contends that his skin is 
constantly covered with rashes which is worsening with time.  
He also notes that his skin disability requires him to have 
his eyelids scraped which causes him double vision.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2002 statement of the case (SOC) and 
the October 2004 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, a letter was sent to the veteran in 
February 2001, which was specifically intended to address the 
requirements of the VCAA.  That letter indicated that it 
received the veteran's claim for an increased rating for 
service-connected seborrheic dermatitis and his claim for 
service connection for blepharitis secondary to seborrheic 
dermatitis.  The RO asked him to submit any additional 
evidence of treatment of his service-connected disabilities.  
The letter stated that the RO had requested treatment reports 
from Darnell Army Community Hospital.  Thus, the letter, in 
conjunction with the March 2003 SOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2001 VCAA letter, the RO informed the veteran that 
the RO would "try to help you get such things as medical 
records, employment records, or records from other Federal 
agencies.  You must give us enough information about these 
records so that we can request them from the person or agency 
who has them."  The letter also stated that a VA examination 
had been requested in regards to his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2001 letter told the veteran: "If you have any 
private treatment records you would like us to assist you in 
obtaining, then on the enclosed VA F(s) 21-4142, provide the 
name and address of doctors and/or hospitals providing 
treatment."  The letter explained to the veteran that it was 
still his responsibility to support his claim with 
appropriate evidence, and that if he wished for the RO to 
request private records on his behalf he must give enough 
information about them so that they could be requested from 
the person or agency who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2001 letter requested: 
"Send the information describing additional evidence or the 
evidence itself to the address at the top of this letter."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the February 2001 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in July 2001, prior to the expiration 
of the one-year period following the February 2001 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in February 2001, prior to the adjudication of this 
claim in July 2001.  Therefore, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA and private treatment records.  The 
veteran was provided a VA medical examinations in March 2001, 
April 2001, June 2003 and September 2004, the results of 
which will be referred to below.  The reports of the medical 
examinations reflect that the examiners reviewed the 
veteran's medical records, recorded his past medical history, 
noted his current complaints, conducted physical examinations 
and rendered appropriate diagnoses and opinions.

As was noted in the Introduction above, the Board remanded 
this case in September 2003 so that additional evidentiary 
development could be undertaken.  This was accomplished.  The 
veteran has been accorded appropriate opportunity to present 
evidence and argument in support of his claim.  Neither he or 
his representative has indicated the existence of any other 
evidence that is relevant to his appeal.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a 30 percent evaluation for 
his service-connected seborrheic dermatitis with blepharitis 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 [dermatitis or 
eczema].

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The veteran was provided notice 
of these changes in a March 2003 letter from the Board.  The 
October 2004 rating decision reflects that the RO has 
evaluated the veteran's service-connected seborrheic 
dermatitis with blepharitis under both the old and new 
versions of the criteria.  Cf. Bernard, supra.  The Board 
will similarly apply both the old and new versions of the 
criteria to the veteran's claim.

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
30 percent rating if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring.  A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002). 

Under the revised criteria as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 [disfigurement of the head, 
face, or neck] provides an 80 percent evaluation with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A review of the claims folder indicates that the veteran 
served in Vietnam and was exposed to Agent Orange.  Service 
medical records show a history of a rash on the veteran's 
chest beginning in 1966; eczema on the veteran's face and 
chest was noted on his retirement examination in May 1985.  A 
diagnosis of seborrheic dermatitis was offered during an 
October 1985 VA examination and confirmed during the 
veteran's December 1985 Agent Orange examination.  As has 
been noted in the Introduction above, the RO granted service 
connection for such and assigned a 10 percent disability 
rating under Diagnostic Code 7806 in a February 1986 rating 
decision.

Pertinent evidence obtained in connection with the present 
appeal consist of the veteran's March 2001, April 2001, June 
2003 and September 2004 VA examinations; recent private 
treatment records; and the veteran's own statements.  The 
Board notes that while there are prior-dated examination 
reports of record, their findings are similar as to 
symptomatology associated with the veteran's disability.

The veteran presented for a VA eye examination in March 2001.  
Physical examination revealed that the veteran's lids and 
lashes were puffy and there was scaling in the eyebrows and 
around the face.  The veteran's lids were hyperemic.  The 
veteran noting using baby shampoo for cleansing the eyelids 
to alleviate some of these symptoms.  The diagnosis was 
significant blepharitis secondary to seborrheic dermatitis. 
Blepharitis is defined in WEBSTER'S MEDICAL DESK DICTIONARY 
as an "inflammation of the eyelids."  See Beaty v. Brown, 6 
Vet. App. 532, 535 (1994).

During a VA dermatological examination in April 2001, the 
veteran complained of a constant rash of the chest, face and 
behind the ears that sometimes spread to other parts of his 
body and was sometimes worse than others.  The veteran 
reported treating the condition with "white creams" issued 
from Darnall Army Hospital.  
Physical examination revealed dermatosis localized to the 
face and chest, characterized by dry erythematous, scaly 
plaques, involving the anterior scalp, the eyebrows, 
mustache, nasal labial folds and central chest.  There was no 
ulceration, exfoliation or crusting or associated systemic or 
nervous manifestations.  There was no evidence of 
disfigurement or disfiguring scars.  The diagnosis was 
seborrheic dermatitis.

Records from Bennett Health Clinic dated from May 2002 to 
July 2002 show the veteran complaining of blurred vision and 
a slightly itchy red rash to the scalp, face neck and chest.  
Diagnoses of chronic blepharitis and seborrheic dermatitis 
were made.

An unidentified private treatment record dated in June 2002 
shows the veteran indicating that he previously had to have 
lid scrubs of his upper eyelids which gave him no relief.  
Physical examination revealed trace flakes in the veteran's 
eyelashes; the diagnosis was blepharitis of both eyes.

During a June 2003 VA dermatological examination, the veteran 
complained of scaly patches developing on the perinasal area, 
eyebrows, scalp, chest, back and lower legs.  Physical 
examination revealed scaly erythematous patches on the 
veteran's eyebrows, perinasal area, upper back, upper chest 
and ankle areas.  There was some thickening of the skin on 
his nose and multiple telangiectasias as well.  The 
assessment was seborrheic dermatitis, mild eczematous 
dermatitis of the lower legs and acne rosacea.  

As noted in the Introduction, the Board remanded the 
veteran's claim in September 2003 to ascertain how much of 
the veteran's body was affected by his skin disability.  In 
September 2004, the veteran presented for another VA 
dermatological examination complaining of itching, stinging 
and burning of the affected areas of skin and marked 
irritation in the eyes.  Physical examination revealed 
erythema and scaling of the face, eyelids, scalp, neck, 
anterior and posterior chest and intertriginous areas.  The 
examiner noted that 30 percent of the veteran's cutaneous 
surface was involved, with 10 percent being exposed areas.  
The diagnosis was seborrheic dermatitis, widespread and 
treatment resistant.

Based on these findings, the RO increased the veteran's 
disability rating to 30 percent in an October 2004 decision.  
The veteran indicated his desire to continue his appeal.

Analysis

The veteran seeks an increased disability rating for his 
service-connected seborrheic dermatitis with blepharitis, 
which is currently evaluated as 30 percent disabling under 
Diagnostic Code 7806.  His present complaints include itching 
and burning flare-ups that affect multiple parts of his body 
but mainly his eyes, causing him double vision.  The veteran 
also indicates that his skin disability interferes with his 
sleep and work schedule.

Assignment of diagnostic code

The veteran's service-connected seborrheic dermatitis and 
blepharitis is currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 [dermatitis or eczema].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  ).  In this case, 
the Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The veteran's dermatitis is properly rated under Diagnostic 
Code 7806.  Consideration must be given to the veteran's 
blepharitis under both the old and new criteria for rating 
the skin, as blepharitis is an unlisted condition in the 
schedule.  
When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

Old Diagnostic Code 7806 accounts for disfigurement and 
exfoliation, which would encompass the symptomatology 
surrounding the veteran's blepharitis.  Therefore, under the 
old criteria, a rating solely under Diagnostic Code 7806 
accounts for the veteran's entire symptomatology.

Under the new Diagnostic Code 7806, however, disfigurement 
and exfoliation is not included.  Therefore, the Board must 
examine other diagnostic codes.  Diagnostic Code 6032 
[eyelids, loss of portion of] instructs to rate under 
diseases of the skin.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6032 (2004).  The service-connected disability does not 
involve any type of scarring, so Diagnostic Codes 7801-7805 
are inapplicable.  Diagnostic Code 7800 [disfigurement of the 
head, face or neck] accounts for disfigurement of the eyes, 
including the eyelids.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2004).  

One of the veteran's main arguments is that his blepharitis 
is causing him to have vision problems.  However, there is 
nothing in the medical record which indicates that the 
veteran has a loss of vision due to the service-connected 
skin disorder, including blepharitis.  On the contrary, his 
visual problems have been medically associated with his 
service-connected diabetes, and such association has been 
recognized by VA.  The matter of an increased rating for 
service-connected diabetes mellitus with cataracts is not on 
appeal, and this was discussed by the Board in the 
Introduction above.  

To that the extent that the veteran has opined that his 
service-connected skin disorder has caused problems with his 
vision, it is now well established that laypersons without 
medical training, such as the veteran, are not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative].  

The Board therefore believes, based on the diagnosis, history 
and current findings, that there is no loss of vision due to 
blepharitis.  

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under the former Diagnostic Code 7806 and 
current Diagnostic Codes 7806-6032-7800.  See 38 C.F.R. § 
4.27 (2004) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Schedular rating

(i.)  The former schedular criteria

After reviewing the evidence, and for reasons expressed in 
greater detail immediately below, the Board believes that the 
current disability picture resulting from the veteran's 
seborrheic dermatitis with blepharitis does not meet or 
approximate the requirements for a 50 percent rating under 
the old criteria.  That is, the evidence does not show that 
the veteran's symptoms, overall, are more accurately 
described to include ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or that his 
skin symptoms are exceptionally repugnant.  In fact, the 
April 2001 examiner noted that there was no ulceration, 
exfoliation or crusting of the skin.

There can be no doubt that there is dermatitis on various 
parts of the veteran's body. The April 2001 VA examination 
revealed dermatosis localized to the face and chest, 
characterized by dry erythematous, scaly plaques, involving 
the anterior scalp, the eyebrows, mustache, nasal labial 
folds and central chest.  The September 2004 examination 
revealed erythema and scaling of the face, eyelids, scalp, 
neck, anterior and posterior chest and intertriginous areas.  
However, such extensive dermatosis is clearly and 
specifically contemplated in the current 30 percent rating. 
The Board has reviewed the color photographs of patches on 
the veteran's nose, neck and chest, and although they are 
indeed quite noticeable, the Board cannot say that they are 
exceptionally repugnant.

In short, none of the symptomatology which would allow for 
the assignment of a higher disability has been reported under 
the old criteria.

(ii.)  The current schedular criteria

As for the possibility of a higher rating under the new 
criteria, specifically the revised Diagnostic Code 7806, the 
veteran has not been prescribed systemic therapy such as 
corticosteroids or immunosuppressive drugs during the past 
12-month period.  Moreover, the evidence is clear that more 
than 40 percent of the entire body is not affected.  
Specifically, the September 2004 examiner noted that 30 
percent of the veteran's cutaneous surface was affected.  Nor 
is there any involvement of exposed areas to the extent of 
more than 40 percent, as the September 2004 examiner 
estimated that exposed areas consisted of 10 percent.  
Physical examinations which show involvement mostly of the 
face, neck and chest support these estimates of the September 
2004 examiner.  The veteran's trunk and most of the upper and 
lower extremities are not involved.  Under these 
circumstances, no basis exists under the new criteria for the 
assignment of a rating in excess of 30 percent for seborrheic 
dermatitis with blepharitis under new Diagnostic Code 7806.  

As has been discussed above, the blepharitis may arguably be 
rated by analogy to Diagnostic Code 6032, which in turn 
allows for rating under Diagnostic Code 7800.  However, the 
veteran does not exhibit visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or four or five characteristics of 
disfigurement to warrant a higher disability rating under 
Diagnostic Code 7800.  Indeed, the April 2001 VA examiner 
specifically indicated that there was no disfigurement, and 
there is no evidence to the contrary, to include the 
unretouched color photographs referred to above.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  The veteran 
himself does not appear to so contend.

In short, none of the symptomatology which would allow for 
the assignment of a higher disability has been reported under 
the new criteria.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2003); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case, the medical evidence indicates that the 
veteran's blepharitis is part and parcel of the dermatitis 
rather than a separate disease entity.  Moreover, as has been 
discussed above, Diagnostic Code 6032 merely refers the rater 
back to the skin codes, and there is no disfigurement to rate 
under Diagnostic Code 7800.   Accordingly, the Board does not 
believe that a separate rating is warranted for the 
blepharitis.     

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the October 2004 SSOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's seborrheic dermatitis with blepharitis.  The 
March 2001, April 2001, June 2003 and September 2004 VA 
examiners did not indicate that the veteran's seborrheic 
dermatitis with blepharitis is in any way out of the ordinary 
clinically, nor was such demonstrated in the private records.  
There also is no evidence of hospitalization for the 
veteran's seborrheic dermatitis with blepharitis, either in 
the recent or the remote past.  

With respect to interference with employment, a September 
2001 private record indicates the veteran was employed as a 
range worker at the time.  Despite arguments by the veteran, 
there is no indication in the medical evidence that the 
veteran's service-connected seborrheic dermatitis with 
blepharitis markedly interferes with his ability to work, to 
include time off from work.  Although the Board has no reason 
to doubt that that the veteran's seborrheic dermatitis with 
blepharitis is uncomfortable and inconvenient, and may impact 
his dealings with the others, such level of industrial 
impairment is specifically contemplated in the currently 
assigned 30 percent rating.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's seborrheic dermatitis with 
blepharitis.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected seborrheic dermatitis with blepharitis, 
currently evaluated as 30 percent disabling.  Despite 
arguments by the veteran's representative, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased rating for seborrheic dermatitis 
with blepharitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


